EXHIBIT B
       Case 1:16-cr-00760-RMB Document 27 Filed 12/08'1USDC A1NY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT    COURT                        DO(' #:
SOUTHERN DISTRICT OF NEW YORK                                1 11,ED: 10 (Op
                                                      X
UNITED STATES OF AMERICA,
                     Government,                                  16 Cr 760 (RMB)
              -against-                                              ORDER
AHMAT) RAHIMI,
                              Defendant(s).
                                                      X

Richard M. Berman, U.S.D.J.:

       Having reviewed the record herein including, without limitation, the Government

submissions (publicly filed and filed ex parte) dated November 30,  2016 and December 6, 2016;
the Defense submissions (publicly filed and filed ex parte) dated November 30, 2016, December

2, 2016, and December 7, 2016; having heard the parties in open court and ex parte on
December 5, 2016; and having reviewed protective order jurisprudence in criminal cases, the

Court hereby enters the Protective Order (attached hereto as Exhibit A) sought by the

Government and opposed by the Defense, along with certain modifications set forth below:

       1- The Protective Order is the least restrictive mechanism which satisfies the security and

investigatory concerns raised by the Government as well as the Defense requirement for full and

prompt disclosure of discovery materials needed to prepare a thorough defense. It should be

noted that the Protective Order pertains only to Government-designated unredacted

"confidential" discovery materials. All other discovery falls outside of the Protective Order,

including, without limitation, "reports of the defendant's statements, surveillance videos,

materials that were produced in the New Jersey prosecution . . . grand jury materials and other

documents that do not relate to the ongoing investigation . . ." (Transcript of proceedings held

on December 5,   2016 ("Tr.") at 3:20-25.)
                                                -1-
          Case 1:16-cr-00760-RMB Document 27 Filed 12/08/16 Page 2 of 8



       It should also be noted that even "confidential" materials are being provided to defense

counsel of record as well as to other members of the defense team and the defendant, Ahmad

Rahimi, co-counsel, paralegals, investigators, translators, litigation support personnel, secretarial

staff and expert witnesses. '

        2- The parties have done a commendable job of narrowing the Protective Order/discovery

issues concerning "confidential" materials. The issue they were unable to resolve consensually

relates to the conditions under which materials marked "confidential" may be shown to fact

witnesses.

        3- The Government has met its burden of establishing good cause to support the Court's

issuance of the Protective Order. See United States v. Smith, 985 F.Supp.2d 506, 531 (S.D.N.Y.

2013) (where there were "ongoing investigations into criminal conduct related to the discovery

materials . . and [] public disclosure of some of [those] materials plausibly could undermine

[those] investigations."); United States v. Gangi, 1998 WL 226196, at *2 (S.D.N.Y. May 4,

1998). Among other things, the Government is justifiably concerned about (i) securing the safety

and well being of the community against physical harm; and (ii) the confidentiality and timing of

ongoing related investigations. See Tr. at 4:22-25 (AUSA Bove: "[T]he government's position

is that the measures that were proposed by the defense . . . are not sufficient to account for the

concerns we have raised relating to the ongoing investigation . . ."); and Tr. at 11:23-25, 12:1-3

(AUSA Bove: "[T]he [confidential] discovery is going to include materials that . . . could be

used by others to create other situations that compromise public safety and national security. . .")


       'Protective orders have been entered in this District in the following cases, among others:
United States v. Alimehmeti, 16 Cr. 398 (PAE); United States v. Flores et al., S2 15 Cr. 765
(PAC); United States v. Viafara-Mina, S6 11 Cr. 793 (ALC); United States v. Rivera-Mena, 15
Cr. 438 (LAP); United States v. El Gammal, 15 Cr. 588 (ER); and United States v. Zarrab, 15
Cr. 867 (RMB).

                                                  -2-
          Case 1:16-cr-00760-RMB Document 27 Filed 12/08/16 Page 3 of 8




       4- Protective orders are also routinely granted prior to the production of documents

pursuant to 18 U.S.C. § 3500 where there are legitimate security concerns, see, e.g., United

States v. Basciano, 2006 WL 2270432, at *2 (E.D.N.Y. June 30, 2006); United States v. Garcia,

406 F.Supp.2d 304, 306-307 (S.D.N.Y. 2005); United States v. Williams, 2005 WL 664933, at

* 1 (S.D.N.Y. Mar. 22, 2005). Protective orders are also granted pursuant to the Classified

Information Procedures Act (CIPA), 18 U.S.C. App. III §§ 1- 16, and Federal Rule of Criminal

Procedure 16(d)(1) when the disclosure adversely could affect national security. See United

States v. Aref, 533 F.3d 72, 80 (2d Cir. 2008); United States v. Al Farekh, 2016 WL 4444778,

*3 (E.D.N.Y. Aug. 23, 2016); and United States v. Abu-Jihaad, 2008 WL 346121, *1 (D. Conn.

Feb. 4, 2008).

        5- The Protective Order, as modified herein, is narrowly tailored to support Counsels'

ability fully to prepare the defense of Mr. Rahimi. The Court has taken and will continue to take

all appropriate steps to ensure that Mr. Rahimi receives a fair trial.

        6- To meet concerns expressed by the Defense, the Court further directs that the

Government shall undertake good faith reviews at least every 4 weeks of the documents marked

"confidential" and shall advise Defense Counsel (copy to the Court) as to whether any such

documents may be released from the Protective Order.

       In addition, any Court determination as to the circumstances under which a

"confidential" document may be reviewed by a fact witness will be based upon the record and

the ex parte submission by the Defense. In reviewing such a request by the Defense, the Court

foresees no circumstance under which it would seek additional information ex parte from the

Government.

                                                  -3-
        Case 1:16-cr-00760-RMB Document 27 Filed 12/08/16 Page 4 of 8


       7- The Government is directed forthwith to make disclosure of discovery materials to

the Defense, including pursuant to the Protective Order, and to apprise the Court of the status of

discovery by letter by December 14, 2016.


Dated: New York, New York
       December 8, 2016


                                                                         ?n3
                                                            Hon. Richard M. Berman, U.S.D.J.




                                               -4-
     Case 1:16-cr-00760-RMB Document 27 Filed 12/08/16 Page 5 of 8
      Case 1:16-cr-00760-RMB Document 20-1 Filed 11/30/16 Page 1 of 4



UNITED STATES DISTRICT COURT                              EXHIBIT A
S OUTHERN DISTRICT OF NEW YORK
                                     x

UNITED STATES OF AMERICA
                                                     PROTECTIVE ORDER
     - v. -
                                                     16 Cr. 760   (RMB)
AHMAD KHAN RAHIMI,
    a /k/a "Ahmad Rahami,"


                 Defendant.
                                     x

           WHEREAS defendant AHMAD KHAN RAHIMI,       a/k/a "Ahmad

Rahami," has certain rights under the United States

Constitution, federal statutes, and the Federal Rules of

Criminal Procedure,    to pretrial discovery;

           WHEREAS the Government recognizes its obligation to

provide such discovery materials to the defendant, consistent

with national security concerns, the need to protect public

safety, and the confidentiality of ongoing investigations;

           WHEREAS the volume of discovery materials that the

Government intends to provide to the defendant contains certain

materials that, if disseminated to third parties, could, among

other things, pose a threat to public safety and the national

security and impede ongoing investigations;

           WHEREAS the Government has demonstrated good cause for

the relief set forth herein;
        Case 1:16-cr-00760-RMB Document 27 Filed 12/08/16 Page 6 of 8




            IT IS HEREBY ORDERED, pursuant to Federal Rule of

Criminal Procedure 16(d) , that discovery materials designated

confidential by the Government and provided to counsel of record

( the "Confidential Discovery")      shall not be further disseminated

by the detendant or his counsel to any individuals,

organizations, or other entities, other than:          (1) members of

the defense team (limited to the defendant, co -counsel,

paralegals, investigators, translators, litigation support

personnel, and secretarial staff) ;      (2) defense experts; and

( 3)   such other persons as hereafter may be authorized by the

Court upon a motion by the defendant pursuant to the next

paragraph;

             IT IS FURTHER ORDERED that defense counsel may seek

authorization of the Court to show (but not provide copies of)

certain specified Confidential Discovery materials to persons

whose access to Confidential Discovery materials is otherwise

prohibited by this Order, if it is determined by the Court that

such access is necessary for the purpose of preparing the

defense of the case.       Each of the individuals to whom disclosure

o f Confidential Discovery materials is made shall be provided a

copy of this Order by counsel of record and advised by counsel

o f record that he or she shall not further disseminate the

Confidential Discovery materials except by the express direction

o f counsel of record;
     Case 1:16-cr-00760-RMB Document 27 Filed 12/08/16 Page 7 of 8




         IT IS FURTHER ORDERED that all Confidential Discovery

materials are to be provided to the defense, and used by the

defense, solely for the purpose of allowing the defendant to

prepare his defense to the charges in the Indictment, and that

none of the Confidential Discovery materials produced by the

Government to the defense shall be disseminated to any other

third party not described in the preceding paragraphs;

         IT IS FURTHER ORDERED that nothing in this Order shall

preclude the Government from seeking a further protective order

pursuant to Section 3 of the Classified Information Procedures

Act, 18 U.S.C. App. 3 § 3, to protect against disclosure in this

case of any classified information disclosed by the Government;

          IT IS FURTHER ORDERED that nothing in this Order

prohibits the media from requesting copies of any items that are

received by the Court as public exhibits at a hearing, trial, or

other proceeding; and




                                   3
     Case 1:16-cr-00760-RMB Document 27 Filed 12/08/16 Page 8 of 8




          FINALLY, IT IS ORDERED that nothing in this Order

shall preclude the Government from seeking a further protective

order pursuant to Federal Rule of Criminal Procedure 16(d)       as to


particular items of discovery material.

Dated: New York,         w York
       December    1r,    2016




                                          af?
                                  THE HONORABLE RICHARD M. BERMAN
                                  United States District Judge
                                  Southern District of New York




                                    4
